UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7922


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

GREGG BRAXTON,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:08-cr-00187-HEH-MHL-1; 3:10-cv-00738-HEH)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregg Braxton, Appellant Pro Se. Michael Calvin Moore, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gregg    Braxton       seeks     to    appeal    the    district      court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2012) motion.                             The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate       of     appealability          will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,       a   prisoner         satisfies    this   standard      by

demonstrating         that    reasonable           jurists    would       find    that     the

district      court’s       assessment       of     the    constitutional        claims    is

debatable     or     wrong.         Slack    v.     McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and     that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Braxton has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with      oral   argument        because    the    facts      and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3